UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-7606


FRANK REAVES, JR.,

                 Plaintiff - Appellant,

           v.

GENERAL   ERIC   K. SHINSEKI,    Secretary    of   Veterans   Affairs,
et al.,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:10-cv-00495-HCM-TEM)


Submitted:   March 31, 2011                        Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Reaves, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frank    Reaves     appeals      the     district      court’s       order

dismissing     his   petition    for   a    writ     of   mandamus.         We    have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm    for   the    reasons    stated      by     the    district      court.

Reaves v. Shinseki, No. 2:10-cv-00495-HCM-TEM (E.D. Va. Oct. 8,

2010).     We deny Reaves’ motion for appointment of counsel and we

dispense      with   oral   argument       because      the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                       2